Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Response to Arguments


1.	Applicant's arguments filed on 05/09/2022 with respect to claims 1-11 have been considered but are moot in view of the new ground(s) of rejection.

Claim Rejections - 35 USC §103


2.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


3.	Claims 1-11 are rejected under 35 U.S.C. 103 as being unpatentable over Buttolo et al. (U.S. PUB. 2017/0149946 hereinafter, “Buttolo”) in view of Molnar et al. (U.S. PAT. 10,425,767 hereinafter, “Molnar”).

Consider claim 1, Buttolo teaches a system for connecting a mobile device to a motor vehicle via a Bluetooth connection (fig. 1C, items 110, 112, 114, 116, 118, 124), the system characterized by: 10a processing unit for detecting a signal strength of a signal transmitted between the mobile device and the motor vehicle and for determining (page 2 [0029] and page 3 [0043]), and a connecting unit for coupling the mobile device and the motor vehicle 15via a Bluetooth Low Energy connection (fig. 1C, page 3 [0039] and [0042]) for establishing a Bluetooth connection between the mobile device and the motor vehicle and for coupling the mobile device to the motor vehicle via the Bluetooth connection based on the position of the mobile device and the Bluetooth Low Energy connection (fig. 1C, pages 3-4 [0039] and [0043]-[0044]).
Buttolo does not explicitly show that the system characterized by: 10a processing unit for detecting a signal strength and a transmission energy or a signal-to-noise ratio of a signal transmitted between the mobile device and the motor vehicle and for determining the position of the mobile device with respect to the motor vehicle based on a combination of the signal strength and a transmission energy or a signal-to-noise ratio.
In the same field of endeavor, Molnar teaches the system characterized by: 10a processing unit for detecting a signal strength and a transmission energy or a signal-to-noise ratio of a signal transmitted between the mobile device and the motor vehicle and for determining the position of the mobile device with respect to the motor vehicle based on a combination of the signal strength and a transmission energy or a signal-to-noise ratio (col. 4 lines 32-55).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to use, the system characterized by: 10a processing unit for detecting a signal strength and a transmission energy or a signal-to-noise ratio of a signal transmitted between the mobile device and the motor vehicle and for determining the position of the mobile device with respect to the motor vehicle based on a combination of the signal strength and a transmission energy or a signal-to-noise ratio, as taught by Molnar, in order to provide relevant information about properties associated with a signal source whose signal is employed for presence and location detection of a device that detects the signal.

Consider claim 2, Buttolo further teaches characterized in that the processing unit is configured to detect the transmission energy and the signal-to-noise ratio of the signal transmitted between the mobile device and the motor vehicle and to determine the position of the mobile device based on a combination of the signal strength, the transmission energy, and the signal-to-noise ratio (page 3 [0043]).  

Consider claim 3, Buttolo further teaches characterized by one or more antennas arranged in the motor vehicle, wherein the antennas are adapted to receive the signal transmitted between the mobile device and the motor vehicle (fig. 1C, items 106, 118, page 3 [0039] and [0042]).  

30 Consider claim 4, Buttolo further teaches characterized in that the processing unit is configured to perform triangulation based on the signal received from the antennas (page 4 [0045]).  

Consider claim 5, Buttolo further teaches characterized in that the processing unit is configured to associate the determined position with a stored profile for a Bluetooth connection (pages 5-6 [0067]). 

5 Consider claim 6, Buttolo further teaches characterized in that the connecting unit is configured to determine information about the mobile device and the motor vehicle using the Bluetooth Low Energy connection (page 3 [0040]).  

Consider claim 7, Buttolo further teaches characterized in that the connecting unit is 10configured to establish the Bluetooth connection based on the determined information (page 3 [0040]).  

Consider claim 8, Buttolo further teaches characterized in that the determined information includes stored profiles and/or historical data (page 6 [0068]).  

15 Consider claim 9, Buttolo further teaches characterized in that the connecting unit is configured to automatically couple the mobile device and the motor vehicle via the Bluetooth connection (page 3 [0040]).  

Consider claim 10, the previous rejections of claim 1 apply mutatis mutandis to corresponding claim 10.

Consider claim 11, the previous rejections of claim 2 apply mutatis mutandis to corresponding claim 11.

Conclusion
4.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

5.	Any response to this action should be mailed to:
		Mail Stop_________ (Explanation, e.g., Amendment or After-final, etc.)
			Commissioner for Patents
P.O. Box 1450
Alexandria, VA 22313-1450
Facsimile responses should be faxed to:
(571) 273-8300
Hand-delivered responses should be brought to:
Customer Service Window
Randolph Building
401 Dulany Street
Alexandria, VA 22313
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUAN HOANG NGUYEN whose telephone number is (571)272-8329.  The examiner can normally be reached on 8:00Am-5:00Pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pan Yuwen can be reached on (571 272-7855.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information Consider the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/TUAN H NGUYEN/Primary Examiner, Art Unit 2649